IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                   Assigned on Briefs April 23, 2013 at Knoxville

           DARRYL JEROME MOORE v. STATE OF TENNESSEE

            Direct Appeal from the Criminal Court for Davidson County
                   No. 2006-B-1688     Cheryl Blackburn, Judge


                No. M2012-01707-CCA-R3-PC - Filed August 28, 2013


The Petitioner, Darryl Jerome Moore, appeals the Davidson County Criminal Court’s denial
of his petition for post-conviction relief from his guilty pleas to conspiracy to deliver 300
grams or more of cocaine, possession with intent to deliver 300 grams or more of cocaine,
conspiracy to deliver 300 pounds or more of marijuana, money laundering, possession with
intent to deliver ten pounds or more of marijuana, and unlawful possession of a weapon after
having been convicted previously of a felony drug offense, and his resulting effective
sentence of ninety-three years in confinement. On appeal, the Petitioner contends that he
received the ineffective assistance of trial counsel and that he pled guilty unknowingly and
involuntarily. Based upon the record and the parties’ briefs, we affirm the post-conviction
court’s denial of the petition.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

N ORMA M CG EE O GLE , J., delivered the opinion of the court, in which J OSEPH M. T IPTON,
P.J., and T HOMAS T. W OODALL, J., joined.

David G. Hirshberg, Nashville, Tennessee, for the appellant, Darryl Jerome Moore.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and John Zimmerman, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                 I. Factual Background

      In June 2006, the Davidson County Grand Jury indicted the Petitioner and numerous
co-defendants, including his father, James Moore, for offenses related to the discovery of
weapons and drugs at his father’s home. The Petitioner filed a motion to suppress electronic
surveillance evidence and a motion to suppress evidence seized from the home, which the
trial court denied. Subsequently, the Petitioner pled guilty to conspiracy to deliver 300 grams
or more of cocaine, possession with intent to deliver 300 grams or more of cocaine, and
conspiracy to deliver 300 pounds or more of marijuana, Class A felonies; money laundering,
a Class B felony; possession with intent to deliver ten pounds or more of marijuana, a Class
D felony; and unlawful possession of a weapon after having been previously convicted of a
felony drug offense, a Class E felony.

        We glean the following relevant facts from this court’s opinion of the Petitioner’s
direct appeal of his convictions: In 2005, investigators from the Twentieth Judicial District
Drug Task Force began wiretapping cellular telephones belonging to the Petitioner and some
of his co-defendants. State v. Moore, 309 S.W.3d 512, 517 (Tenn. Crim. App. 2009). Based
on calls intercepted from the Petitioner’s telephone, police officers set up surveillance of his
father’s home on April 1, 2006. Id. at 519. During the surveillance, the officers saw a
Nissan Pathfinder enter the driveway and pull into a detached garage behind the house. Id.
The garage door closed behind it. Id. Shortly thereafter, the officers intercepted a call to the
Petitioner from one of his “associates,” alerting him to the officers’ presence. Id. at 519-20.
Fearing that drug evidence would be destroyed, the officers immediately secured the property
and the Petitioner’s father, who retrieved a garage door opener for the detached garage. Id.
at 521. The officers pressed the opener two or three times, but the garage door would not go
up more than a few feet before going back down. Id. The officers kicked open a walk-
through door in the garage, and the Petitioner came outside, got onto the ground, and was
arrested. Id. The officers also arrested two co-defendants who had been in the garage with
the Petitioner. Id. A search of the garage revealed a loaded twenty-gauge shotgun, a loaded
handgun, about 100 pounds of cocaine, and about 100 pounds of marijuana. Id. The officers
did not find any drugs inside the home but found nearly $150,000 in cash. Id. & n.2.

        As part of the plea agreement, the Petitioner reserved a certified question of law
challenging the trial court’s denial of his motions to suppress evidence. After a sentencing
hearing, the trial court sentenced him as a Range I, standard offender to the maximum
punishment in the range for each conviction. The trial court ordered that he serve the
sentences consecutively based upon his being a professional criminal, having an extensive
criminal history, and being on probation at the time of the crimes, resulting in an effective
sentence of ninety-three years. Id. at 533-34 (citing Tenn. Code Ann. § 40-35-115(b)(1), (2),
(6)). On appeal to this court, the Petitioner raised numerous issues regarding his motions to
suppress evidence and argued that the trial court erred by ordering consecutive sentencing.
Id. at 516-17. This court affirmed the Petitioner’s convictions and sentences. Id. at 535.

       The Petitioner filed a timely petition for post-conviction relief, arguing that he

                                              -2-
received the ineffective assistance of trial counsel. The post-conviction court appointed
counsel, and counsel filed an amended petition, arguing that the Petitioner received the
ineffective assistance of counsel because trial counsel failed to request a Franks hearing,
failed to subpoena witnesses to the sentencing hearing in order to show that the Petitioner
was not a professional criminal, and argued that consecutive sentencing was improper under
State v. Gomez, 163 S.W.3d 632 (Tenn. 2005), and Washington v. Blakely, 542 U.S. 296
(2004), when those cases were “simply not on point.” Finally, the Petitioner claimed that he
pled guilty unknowingly and involuntarily.

        At the evidentiary hearing, lead counsel testified that he had been practicing law for
twenty-six years, working as a prosecutor for four years and as a criminal defense attorney
for twenty-two years. In 2006, the Petitioner retained lead counsel in this case. The case
involved a ten-count indictment with multiple co-defendants. Lead counsel said that he did
not have “extensive experience in wiretap cases,” that another attorney was working with him
on an additional wiretapping case, and that he “enlisted” her to help him with this case. Lead
counsel and co-counsel met with the Petitioner. Lead counsel said that the Petitioner
probably was the most intelligent client he had ever represented, that the Petitioner asked co-
counsel some “very pointed and direct questions,” and that the Petitioner decided to hire co-
counsel. Lead counsel said co-counsel was to “handle the wiretap issues” while he handled
the suppression issues related to the search of the Petitioner’s father’s home and “any other
part of the case.”

       Lead counsel testified that he met with the Petitioner more than twenty times, not
including court appearances. He said that when the trial court denied the Petitioner’s motions
to suppress, he told the Petitioner that “our chances of winning the case at trial were close
to zero and that this was not a case that if we tried we had a chance to win.” He said that the
State never made a plea offer with “a finite number of years” but that the State offered for
the Petitioner to “plead open.” In exchange for the Petitioner’s guilty pleas, the State would
dismiss the case against his father and allow the Petitioner to reserve a certified question of
law. The State also made a plea offer to the Petitioner’s father, which was contingent upon
the Petitioner’s accepting the Petitioner’s plea offer. Lead counsel said that he met with the
Petitioner and that the Petitioner “was apprised of how his plea would impact his father.”
Erik Herbert, counsel for the Petitioner’s father, may have been present during the meeting,
but lead counsel could not remember. Lead counsel said that if the Petitioner had turned
down the State’s offer, the Petitioner’s father “would have been sitting next to us at trial.”
Lead counsel said that the State never should have charged the Petitioner’s father and that
it would have been a “travesty” for the Petitioner’s father to have been convicted of a crime.

       Lead counsel testified that he gave the Petitioner “all the paperwork out of this case,”
and he acknowledged that he was familiar with a Franks hearing. Lead counsel did not see

                                              -3-
any reckless or misleading statements in the wiretap applications that would have warranted
a Franks hearing. He said that if the Petitioner had asked him to subpoena the Petitioner’s
federal probation officer, Ed Towe, to the sentencing hearing, he would have done so.
However, lead counsel said he would have been “extremely reluctant” to call Towe as a
witness because Towe “would have taken that opportunity to do whatever he could to have
painted [the Petitioner] in a bad light.” He said Towe was “not someone who will accentuate
the positive. He will accentuate the negative.” Lead counsel had a couple of witnesses
testify at the sentencing hearing about the Petitioner’s good character. Lead counsel said that
“Gomez was my case” and that he argued Gomez and Blakely at the sentencing hearing.

       On cross-examination, lead counsel testified that at the time of the plea negotiations,
the Petitioner’s father’s home was the subject of a federal civil forfeiture. The Petitioner had
copies of all of the wiretap applications and never told lead counsel that the applications
contained false statements. Upon being questioned by the post-conviction court, lead counsel
acknowledged that he argued against consecutive sentencing. Lead counsel told the post-
conviction court, “No offense, Judge, but taking a Range 1 person and maxing them out and
giving them all consecutive time, I think that was too harsh.” Lead counsel appealed the
Petitioner’s case to the state supreme court and appealed the wiretapping issues to the United
States Supreme Court. However, both courts refused to consider the case.

        The Petitioner testified that he was indicted in June 2006 and that he and lead counsel
discussed the indictments. The Petitioner consented to lead counsel’s hiring co-counsel
because co-counsel had specialized knowledge about wiretaps. The Petitioner and lead
counsel discussed the defense’s strategy, and the Petitioner was prepared to go to trial. The
Petitioner said that the State made an offer with “open sentencing” and that he refused to
accept the offer. Three days before the Petitioner’s scheduled trial, lead counsel and Erik
Herbert, who was representing the Petitioner’s father, visited the Petitioner in jail. Herbert
told the Petitioner that there was a two percent chance the jury would convict his father. The
Petitioner said Herbert also told him that his father “seemed to be stressed out really bad
about the trial, he wasn’t feeling well and so on and so forth.” The Petitioner said he
“perceived” Herbert to be telling him that his father was “sickly.” He said that he loved his
father with all of his heart, that he was not allowed to contact his father, and that “the main
thing to me was that even if I had to face ninety-three years it wasn’t worth my father going
through it.” He immediately decided to accept the State’s plea offer. After the trial court
sentenced the Petitioner, the Petitioner’s father visited him, and the Petitioner learned his
father had not been sick. He said that he was misled about his father’s condition and that he
entered his pleas based on what he was told.

       The Petitioner testified that lead counsel and co-counsel never discussed a Franks
hearing with him. The Petitioner later learned that counsel should have requested a hearing.

                                              -4-
He said that he had standing to challenge the wiretap of two telephones and that a Franks
hearing was necessary because counsel could have used omissions in the wiretap applications
to show “the requisite necessity falls short.” Lead counsel should have called the Petitioner’s
accountant, Sam Mansour, to testify at his sentencing hearing. Mansour possessed the
Petitioner’s income tax files, could have established a work history for the Petitioner, and
could have shown that the Petitioner was not a professional criminal. Lead counsel told the
Petitioner that he talked with Mansour but that Mansour no longer had the Petitioner’s
income tax records. Lead counsel argued at sentencing that Blakely prohibited consecutive
sentences, but the trial court told counsel that Blakely did not apply. The Petitioner said
other “prevailing cases” were available that lead counsel could have argued regarding the
Petitioner’s being a professional criminal or having an extensive criminal history. The
Petitioner said lead counsel “got so carried away with the Blakely fix” that he never used “the
other prevailing cases.”

        On cross-examination, the Petitioner testified that Herbert told him that his father was
not feeling well, was stressed, and had high blood pressure. Herbert claimed the Petitioner’s
father “was really not up to standing trial.” After hearing about his father’s health, the
Petitioner pled guilty so that the State would release his father. The Petitioner assumed that
the State also would dismiss the forfeiture action against his father’s home. He said that he
could have shown at trial that he was not guilty of all six counts. The State asked him to
describe the defenses he would have used at trial, and he answered, “I don’t know.” He said
that from 1994 to 1999, he owned three businesses and that his accountant did his “book
work.” Thus, his accountant could have established that he was not a professional criminal.
The Petitioner’s federal probation officer also could have testified that the Petitioner was
employed by Carl Black Chevrolet and that the Petitioner worked from his studio at home.

         Co-counsel testified that the Petitioner was very intelligent and was very interested
in his case. She said that her representation of him was limited to “litigating the suppression
motion on the wiretap” and that she was “pretty much out of the case” by the time of the plea
negotiations. However, she helped prepare some paperwork related to reserving the certified
question of law. If the Petitioner had not pled guilty, co-counsel would not have participated
in his trial. On cross-examination, co-counsel testified that although she had not interviewed
Ed Towe and did not know specifically what he would say about the Petitioner, she had
known Towe “long enough and have been a defense lawyer long enough to know I would
be loathe to call Mr. Towe.”

       Erik Regis Herbert testified that he represented the Petitioner’s father and met with
the Petitioner in jail one time. The Petitioner’s lead counsel also was present. The
Petitioner’s father had received a plea offer from the State, and the offer was contingent upon
the Petitioner’s accepting the Petitioner’s plea offer. The meeting occurred a few days before

                                              -5-
the trial was scheduled to begin, and the purpose of the meeting was to talk with the
Petitioner about his father’s offer. The Petitioner’s father wanted to accept the State’s offer,
but Herbert was prepared to try the case. He said that “the whole criminal experience had
been very draining on [the Petitioner’s father]” and that the Petitioner’s father was “very
stressed.”

        On cross-examination, Herbert testified that the Petitioner was concerned about his
father and asked Herbert about his father’s plea offer. Herbert told the Petitioner that his
father wanted to accept the offer, which included dismissing the civil action for forfeiture of
his father’s home. Herbert’s meeting with the Petitioner was brief, and Herbert did not give
the Petitioner any false or incorrect information.

       James Earl Moore, the Petitioner’s father, testified that he pled guilty in exchange for
probation and the opportunity to have his conviction expunged.1 He said that neither his
counsel nor the Petitioner’s counsel asked for his permission to visit the Petitioner and that
he learned about their meeting with the Petitioner about one and one-half years after the
meeting. He said he was worried about his case but “not to the point where I was sick or
stressed out or anything like that.” He never visited his physician as a result of this case and
was surprised to learn about counsels’ meeting with the Petitioner. Mr. Moore said that he
had wanted the Petitioner to do what was best for the Petitioner and that the decision about
whether to go to trial was the Petitioner’s decision. If going to trial would have been best for
the Petitioner, then Mr. Moore also would have gone to trial.

         The State recalled lead counsel as its only witness. Lead counsel testified that he and
Erik Herbert met with the Petitioner so that the Petitioner could talk directly with Herbert
about his father’s plea offer. Lead counsel said he did not suggest to the Petitioner that he
plead guilty but let him know the terms of his offer “which was not really an offer to [the
Petitioner] so much as an offer to [the Petitioner’s] father.” Lead counsel said he and Herbert
talked with the Petitioner about his father’s “civil exposure” and “the stress of going through
a trial.” At the conclusion of the meeting, the Petitioner indicated that he wanted to plead
guilty. Lead counsel said that the Petitioner’s “motivation . . . was completely to make sure
that his dad was protected.” Regarding the Petitioner’s cocaine and conspiracy to possess
cocaine charges, the Petitioner did not have any defenses. As to the marijuana charges, the


        1
         According to the Petitioner’s and James Moore’s guilty plea hearing transcript, James Moore was
charged with conspiracy to deliver 300 grams or more of cocaine, possession with intent to deliver 300 grams
or more of cocaine, conspiracy to deliver 300 pounds or more of marijuana, money laundering, and
possession with intent to deliver ten pounds or more of marijuana. He pled guilty to one count of facilitation
to possess more than one-half gram of cocaine, a Class C felony, and received a three-year sentence to be
served on probation.

                                                     -6-
marijuana had been in the garage for an extended period of time. Therefore, a question
existed as to whether the Petitioner ever owned or possessed the marijuana. Lead counsel
thought he also could have contested the weapons charges. He said that the likelihood of the
jury’s convicting the Petitioner of money laundering was “nearly one hundred percent.”

       On cross-examination, lead counsel acknowledged that he and Herbert met with the
Petitioner for forty-five minutes. Herbert attended the meeting in case the Petitioner had
specific questions about his father’s plea offer.

        In a written order, the post-conviction court denied the petition for post-conviction
relief. As to the Petitioner’s claim that counsel should have requested a Franks hearing, the
post-conviction court noted that lead counsel said he saw no basis for requesting a hearing
and that the Petitioner failed to cite any misstatements or omissions in the wiretap
applications that would have warranted a hearing. Regarding the Petitioner’s claim that lead
counsel was ineffective for failing to rely on cases other than Blakely at sentencing, the post-
conviction court stated that the Petitioner failed to explain what arguments lead counsel
should have made at sentencing and that the Petitioner failed to cite any cases supporting his
argument against consecutive sentencing. As to the Petitioner’s claim that lead counsel was
ineffective for failing to have the Petitioner’s accountant testify at sentencing, the court
found that lead counsel spoke with the accountant and that the Petitioner’s tax records were
no longer available. Regarding lead counsel’s failure to have the Petitioner’s probation
officer testify, the court specifically accredited counsel’s testimony that the officer would not
have testified favorably for the Petitioner. The court also noted that both witnesses failed to
testify at the evidentiary hearing. Thus, the court concluded that the Petitioner failed to show
he received the ineffective assistance of counsel.

        Regarding the Petitioner’s claim that he did not plead guilty knowingly and
voluntarily, the court accredited the testimony of lead counsel and Erik Herbert, who said that
they met with the Petitioner to explain his father’s offer and that they did not give the
Petitioner any false information. The court stated that although the Petitioner thought the
attorneys misled him about his father’s health, the Petitioner admitted that he would have
gone to prison to help his father. The court also stated that it had reviewed the Petitioner’s
guilty plea hearing transcript, that the Petitioner denied at the hearing that he was pressured
to plead guilty, and that the Petitioner never claimed at the hearing that he was pleading
guilty only because of his father’s poor health. The post-conviction court concluded that the
Petitioner failed to show he pled guilty unknowingly and involuntarily.

                                         II. Analysis

       On appeal, the Petitioner maintains that he received the ineffective assistance of

                                               -7-
counsel and that he did not plead guilty knowingly and voluntarily. The State responds that
the post-conviction court properly denied the petition for post-conviction relief. We agree
with the State.

       To be successful in a claim for post-conviction relief, a petitioner must prove the
factual allegations contained in the post-conviction petition by clear and convincing
evidence. See Tenn. Code Ann. § 40-30-110(f). “‘Clear and convincing evidence means
evidence in which there is no serious or substantial doubt about the correctness of the
conclusions drawn from the evidence.’” State v. Holder, 15 S.W.3d 905, 911 (Tenn. Crim.
App. 1999) (quoting Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992)).
Issues regarding the credibility of witnesses, the weight and value to be accorded their
testimony, and the factual questions raised by the evidence adduced at trial are to be resolved
by the post-conviction court as the trier of fact. See Henley v. State, 960 S.W.2d 572, 579
(Tenn. 1997). Therefore, the post-conviction court’s findings of fact are entitled to
substantial deference on appeal unless the evidence preponderates against those findings. See
Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).

       A claim of ineffective assistance of counsel is a mixed question of law and fact. See
State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). We will review the post-conviction court’s
findings of fact de novo with a presumption that those findings are correct. See Fields, 40
S.W.3d at 458. However, we will review the post-conviction court’s conclusions of law
purely de novo. Id.

       When a petitioner seeks post-conviction relief on the basis of ineffective assistance
of counsel, “the petitioner bears the burden of proving both that counsel’s performance was
deficient and that the deficiency prejudiced the defense.” Goad v. State, 938 S.W.2d 363,
369 (Tenn. 1996) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). To establish
deficient performance, the petitioner must show that counsel’s performance was below “the
range of competence demanded of attorneys in criminal cases.” Baxter v. Rose, 523 S.W.2d
930, 936 (Tenn. 1975). To establish prejudice, the petitioner must show that “there is a
reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability sufficient
to undermine confidence in the outcome.” Strickland, 466 U.S. at 694. Generally,

                       [b]ecause a petitioner must establish both prongs of the
              test, a failure to prove either deficiency or prejudice provides a
              sufficient basis to deny relief on the ineffective assistance claim.
              Indeed, a court need not address the components in any
              particular order or even address both if the [petitioner] makes an
              insufficient showing of one component.

                                              -8-
Goad, 938 S.W.2d at 370 (citing Strickland, 466 U.S. at 697). Moreover, in the context of
a guilty plea, “the petitioner must show ‘prejudice’ by demonstrating that, but for counsel’s
errors, he would not have pleaded guilty but would have insisted upon going to trial.” Hicks
v. State, 983 S.W.2d 240, 246 (Tenn. Crim. App. 1998); see also Hill v. Lockhart, 474 U.S.
52, 59 (1985).

        When a defendant enters a plea of guilty, certain constitutional rights are waived,
including the privilege against self-incrimination, the right to confront witnesses, and the
right to a trial by jury. Boykin v. Alabama, 395 U.S. 238, 243 (1969). Therefore, in order
to comply with constitutional requirements a guilty plea must be a “voluntary and intelligent
choice among the alternative courses of action open to the defendant.” North Carolina v.
Alford, 400 U.S. 25, 31 (1970). In order to ensure that a defendant understands the
constitutional rights being relinquished, the trial court must advise the defendant of the
consequences of a guilty plea, and determine whether the defendant understands those
consequences. Boykin, 395 U.S. at 244.

       In determining whether a petitioner’s guilty pleas were knowing and voluntary, this
court looks to the following factors:

               the relative intelligence of the defendant; the degree of his
               familiarity with criminal proceedings; whether he was
               represented by competent counsel and had the opportunity to
               confer with counsel about the options available to him; the
               extent of advice from counsel and the court concerning the
               charges against him; and the reasons for his decision to plead
               guilty, including a desire to avoid a greater penalty that might
               result from a jury trial.

Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993).

        On appeal, the Petitioner argues that trial counsel, particularly co-counsel, were
ineffective for failing to request a Franks hearing in order to argue the “necessity
requirement.” In Franks v. Delaware, 438 U.S. 154, 171 (1978), the United States Supreme
Court held that an attack on a facially valid search warrant requires that a defendant make
“allegations of deliberate falsehood or of reckless disregard for truth, and those allegations
must be accompanied by an offer of proof.” However, the post-conviction court specifically
accredited lead counsel’s testimony that a Franks hearing was not warranted in this case.
Moreover, as noted by the post-conviction court in its order denying relief, the Petitioner
failed to cite to a single incident of deliberate falsehood or reckless disregard for the truth in
the wiretap applications. Therefore, he is not entitled to post-conviction relief.

                                               -9-
        The Petitioner also maintains that lead counsel was ineffective for failing to call the
Petitioner’s accountant, Sam Mansour, and his federal probation officer, Ed Towe, as
witnesses at his sentencing hearing in order to show that he was not a professional criminal.
However, the post-conviction court accredited lead counsel’s claims that neither witness
would have been helpful to the Petitioner at sentencing. In any event, neither witness
testified at the evidentiary hearing. Generally, “[w]hen a petitioner contends that trial
counsel failed to discover, interview, or present witnesses in support of his defense, these
witnesses should be presented by the petitioner at the evidentiary hearing.” Black v. State,
794 S.W.2d 752, 757 (Tenn. Crim. App. 1990). As this court has repeatedly warned, we may
not speculate on what benefit the witnesses might have offered to the Petitioner’s case.

        The Petitioner also contends that lead counsel was ineffective for failing to argue
cases other than Gomez and Blakely at sentencing. However, the post-conviction court
denied relief on this issue because the Petitioner failed to “indicate what arguments his
counsel should have made instead, or what case law would have been persuasive to justify
a lesser sentence.” Likewise, the Petitioner has failed to explain to this court what cases
counsel should have relied on in counsel’s argument against consecutive sentencing. We
note that in addition to finding the Petitioner to be a professional criminal with an extensive
criminal history, the trial court ordered consecutive sentencing because the Petitioner was on
probation when he committed the crimes in this case. That factor alone would have justified
the trial court’s decision to order consecutive sentencing. Therefore, the Petitioner has failed
to show that counsel rendered deficient performance or that he was prejudiced by any
deficiency.

        Finally, as to the Petitioner’s claim that he pled guilty unknowingly and involuntarily
because lead counsel lied to him about his father’s condition, the Petitioner acknowledged
at the evidentiary hearing that he was concerned about his father and that he wanted to
protect his father from going to trial. In addition to the State’s agreeing that the Petitioner’s
father should receive probation, the record reflects that the State dismissed the civil forfeiture
proceeding against his father’s home. Moreover, like the post-conviction court, we have
reviewed the transcript from the guilty plea hearing in which the Petitioner and his father
pled guilty. During the hearing, the trial court thoroughly questioned the Petitioner and his
father about their guilty pleas. The Petitioner stated that he had reviewed the terms of the
guilty pleas with lead counsel, that he was pleading guilty voluntarily, and that he was
satisfied with trial counsel’s performance. The trial court outlined the terms of the
Petitioner’s guilty pleas and his father’s guilty plea, stating that his father was getting “a once
in a lifetime opportunity” to plead to one lesser-included offense. We agree with the post-
conviction court that the Petitioner has failed to show that he pled guilty unknowingly and
involuntarily.



                                               -10-
                                   III. Conclusion

      Based upon the record and the parties’ briefs, we affirm the judgment of the post-
conviction court.

                                                 _________________________________
                                                 NORMA McGEE OGLE, JUDGE




                                          -11-